Title: From Louisa Catherine Johnson Adams to John Adams, 3 June 1821
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					My Dear John
					Washington 3d June 1821
				
				Your Letter pleased both your father and myself as your reasoning is very good and shows reflection and forethought I beg as a favour that you will take pains to intimate as delicately as you can that I have no thought of bringing either of the Girls home with me as your father will not hear of it on the very ground which you have represented—The perpetual round of company in which I live in this place has already turned poor Mary’s head who appears to think herself a little Princess and I am forever grieving at the effect proceeding from a cause which it is out of my power to prevent—It is however of less consequence to her as she is and will be independent in her circumstances tho’ her fortune is extremely limitted—The other poor little Girls would as you justly observe be acquiring tastes ruinous to their future happiness and injurious to their future interests which could never be promoted by the habits acquired during a residence in my family—Tell your Brother George that your father is decided as to this point that I therefore wish he would discourage every idea of this kind as it will make my residence at Quincy so insupportable I shall be induced to decline the visit altogether—How is Charles and how does he come on? Is Georges health very bad and what has been the matter with him? Write me fully and faithfully all that occurs and you will really oblige your affectionate Mother
				
					L. C. A—
				
				
			